DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose a wireless power transmitter comprising: a power converter configured to transfer wireless power to a wireless power receiver by using magnetic coupling between the wireless power transmitter and the wireless power receiver; and a controller configured to control the wireless power and to perform transmission or reception of data based on communication with the wireless power receiver, wherein the controller receives, from the wireless power receiver in a negotiation phase or a power transfer phase, a received power packet (RPP) including a value of power received by the wireless power receiver, transmits a bit pattern requesting the wireless power receiver for the wireless power transmitter-to-the wireless power receiver data transmission in response to the RPP, receives a response packet from the wireless power receiver in response to the bit pattern, and transmits a data stream to the wireless power receiver, wherein the data stream includes a plurality of auxiliary data transport (APT) data packets, and each APT data packet includes a header, and wherein, based on that the controller receives a not acknowledge (NAK) in response to a previous APT data packet from the wireless power receiver, the controller retransmits 
Claim 7 is allowable over the prior art of record, because the prior art of record does not disclose a method of data transmission performed by a wireless power transmitter, the method comprising: transferring wireless power to a wireless power receiver by using magnetic coupling between the wireless power transmitter and the wireless power receiver; receiving, from the wireless power receiver in a negotiation phase or a power transfer phase, a received power packet (RPP) including a value of power received by the wireless power receiver; transmitting a bit pattern requesting the wireless power receiver for the wireless power transmitter-to-the wireless power receiver data transmission in response to the RPP; receiving a response packet from the wireless power receiver in response to the bit pattern; and transmitting a data stream to the wireless power receiver, wherein the data stream includes a plurality of auxiliary data transport (APT) data packets, and each APT data packet includes a header, and wherein, based on that the wireless power transmitter receives a not acknowledge (NAK) in response to a previous APT data packet from the wireless power receiver, the wireless power transmitter retransmits the previous APT data packet including the header indicating the retransmission of the previous APT data packet.
Claim 13 is allowable over the prior art of record, because the prior art of record does not disclose a wireless power receiver comprising: a power pickup configured to receive wireless power from a wireless power transmitter by using magnetic coupling between the wireless power transmitter and the wireless power receiver; and a controller configured to control the wireless power and to perform transmission or 
Claim 19 is allowable over the prior art of record, because the prior art of record does not disclose A method of data reception performed by a wireless power receiver, the method comprising: receiving wireless power from a wireless power transmitter by using magnetic coupling between the wireless power transmitter and the wireless power receiver; transmitting, to the wireless power transmitter in a negotiation phase or a power transfer phase, a received power packet (RPP) including a value of power received by the wireless power receiver; receiving a bit pattern requesting the wireless power transmitter-to-the wireless power receiver data transmission; transmitting a response packet to the wireless power transmitter in response to the bit pattern; and receiving a data stream from the wireless power transmitter wherein the data stream includes a plurality of auxiliary data transport (APT) data packets, and each APT data 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CARLOS AMAYA/Primary Examiner, Art Unit 2836